Name: Commission Regulation (EEC) No 3463/89 of 17 November 1989 amending Regulation (EEC) No 756/70 on grating aid for skimmed-milk processed into casein and caseinates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 334/26 Official Journal of the European Communities 18 . 11 . 89 COMMISSION REGULATION (EEC) No 3463/89 of 17 November 1989 amending Regulation (EEC) No 756/70 on grating aid for skimmed milk processed into casein and caseinates Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community* Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 763/89 (2), and in particular Article 11 (3) thereof, Whereas Article 2 (4) of Council Regulation (EEC) No 987/68 of 15 July 1968 laying down general rules fro granting aid for skimmed milk processed into casein or caseinates (3), as last amended by Regulation (EEC) No 3554/88 (4), provides that the aid granted my be limited to certain uses of casein and caseinates where the market situation so requires ; whereas, pursuant to that provision, Commission Regulation (EEC) No 756/70 (*), as last amended by Regulation (EEC) No 3129/89 (6), lays down the cases and the conditions in which the aid may be granted ; Whereas the addition of certain chemical substances to skimmed milk or raw casein on the manufacture of casein or caseinates is compatible with the requirements as to composition laid down in the Annexes to Regulation (EEC) No 756/70 and also permits any use in the manufacture of foodstuffs to be rules out ; whereas it should accordingly be stipulated that such denaturing constitutes utilization in accordance with Article 4 (6) of that Regulation ; Whereas Article 4a of that Regulation provides that where a check on the use of casein and caseinates is carried out, the dispatch of the products to a Member State other than that of production is to be effected under cover of the T 5 document ; whereas from the outset that document permits two specific uses or destinations, namely export to third countries or utilization within Community territory ; whereas, on import into the Member State of destination or utilization, it is possible to stipulate one or both . of the destinations or utilizations mentioned ; whereas provision should accordingly be made for the laying down the destination or utilization selected by the importer in the T5 document issued by the customs office of departure, the new T5 document in that case being issued at the customs office of destination and under its responsibility ; Article 1 Regulation (EEC) No 756/70 is hereby amended as follows : 1 . the following is added to the fourth subparagraph of Article 4 (6) : '  casein and caseinates which, by the addition of chemical substances on manufacture, have become unusable for the manufacture of products falling within Chapter 4 of the combined nomenclature although they comply with the requirements as to composition laid down in the Annexes shall be treated in the same way as end products.' ; 2. the following Article 4b is inserted : 'Article 4b 1 . Where products are dispatched to a second Member State in accordance with theprovisions of Article 4a, the first customs office of destination shall act as customs office of departure and, on application by the parties concerned, shall issue or have issued under its responsibility one or more T 5 control copies. The new T 5 control copy or copies shall be issued in respect of products declared : either (a) as redispatched to another Member State for incorporation ; or (b) as exported to a third country. The T 5 control copy or copies shall be completed taking account of the information appearing on the original document. The number and date of issue of the original document and the customs office which issued it shall be entered in section 106 of the new T 5 control copy or copies. 2. Where the particulars to be noted in the section headed 'Control as to use and/or destination' of the T 5 control copy depends on information from T 5 control copies received from customs authorities of other Member States or national documents received (') OJ No L 148, 28 . 6. 1968, p. 13 . (*) OJ No L 84, 29 . 3. 1989, p. 1 . 0 OJ No L 169, 18 . 7. 1968, p. 6. (4) OJ No L 311 , 17. 11 . 1988, p. 6. ¥) OJ No L 91 , 25. 4. 1970, p. 28 . 0 OJ No L 301 , 19. 10. 1989, p. 19. 18. 11 . 89 Official Journal of the European Communities No L 334/27 another Member State shall contain the same particulars as those laid down in paragraphs 1 , 2 and 3 regarding the completion of the T5 control copies.' by other national authorities, the customs office of destination referred to in paragraph 1 shall enter the number of numbers of the T 5 control copies or of the national documents concerned under 'Remarks'. 3 . Where only part of the products mentioned in the T 5 control copy has satisfied the conditions laid down, the customs office of destination shall indicate the quantity of products which has satisfied those conditions and the date of processing in the section headed 'Control as to use and/or destination' of the T 5 control copy. 4. The national documents which must be issued by a Member State to accompany products coming from Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. On application by the parties concerned, it shall apply to casein and caseinates manufactured from 1 March 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 November 1989 . For the Commission Ray MAC SHARRY Member of the Commission